DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 12 and 18 are objected to because of the following informalities:
A.	Limitations as recited in claim 12, line 1 read “The package of claim 0…”.
B.	Limitations as recited in claim 18, line 1 read “The package of claim 0…”.
  Appropriate correction is required.
				Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.	Claim 8 recites the limitations "… wherein the second encapsulant is free from through-vias”.
second encapsulant 48 has through-vias”. Should the claim language read “the second device die is free from through-vias”?
B.	Limitations as recited in claims 13-16 each, line 1 read “The package of claim 0…”.
		However, it is unclear from the claim language above, whether the claim dependencies in each claim is recited as being dependent on the previous/preceding claim or the independent claim 11?
C.	Limitations as recited in claims 19-20 each, line 1 read “The package of claim 0…”.
		However, it is unclear from the claim language above, whether the claim dependencies in each claim is recited as being dependent on the previous/preceding claim or the independent claim 17?

 Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



5.	Claims 17-18, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al., (US Pat. Appln. 2012/0273960, hereinafter Park).

Regarding claim 17, Park discloses a package, comprising:
a first interconnect structure (conductive layer 204, 208 in Fig. 11; para 0064, 0073);
a first device die (224 in Fig. 11; para 0073) over and physically bonding to the first interconnect structure;
a second interconnect structure (conductive layer 212 in Fig. 11; para 0068)   over the first device die;
a plurality of through-vias (200 in Fig. 11; para 0069) between, and physically joined to both of, the first interconnect structure and the second interconnect structure;
a second device die (124 in Fig. 11; para 0073) over the second interconnect structure, wherein the second device die comprises conductive features (see top contact surfaces of 132 including 134 in Fig. 11; para 0066, 0073) at a top side and a bottom side of the second device die; and
a third interconnect structure (bump array 216 in Fig. 11; para 0073) over the second device die, wherein the conductive features are electrically bonded/coupled to both of the second interconnect structure and the third interconnect structure                                                         


Regarding claim 18, Park discloses the entire claimed structure as applied to claim 17 above, including a third device die (242 in Fig. 11; para 0074) over the third interconnect structure, wherein the third device die is electrically coupled to the first interconnect structure through the second device die, the second interconnect structure, and the plurality of TVs (Fig. 11; para 0073-0075).
Allowable Subject Matter
6.	Claims 1-7 and 9-11 are allowed.
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the claim objection and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) rejections set forth above.

					Reasons for Allowance  
7.	The following is an examiner's statement of reasons for allowance:
	The references of record either alone or in combination, do not teach the limitations “a first device die over the first interconnect structure; a first encapsulant encapsulating the first device die therein”, “a second device die over the second interconnect structure, wherein the second device die comprises a semiconductor substrate, and a second through-via penetrating through the semiconductor substrate” and “a third device die over the third interconnect structure, wherein the third device die is electrically coupled to the first interconnect structure through the second through-via, the second interconnect structure, and the first through-via” in a package.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-
1663. The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lynne Gurley can be reached on 2-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


 /NITIN PAREKH/
Primary Examiner, Art Unit 2811